DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pulse wave sensor”, “force sensor” and “processor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“pulse wave sensor”, corresponding to Figure 1; par. 0007 and 0048 of the Published Application
“force sensor”, no structure disclosed, but referenced in Figure 1
“processor”, corresponding to Figure 1; par. 0064 and 0130 of the Published Application
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more.

Step 1
The claim(s) recite(s) an apparatus (product) and a method (process) for/of estimating bio-information. 

Step 2A, Prong 1
Regarding claim 1, the limitation of a processor configured to “estimate bio-information based on the contact pressure and the pulse wave signal” is a product, as drafted, that covers performance of the limitations that can be performed by a human using a mental process under the broadest interpretation standard. For example, “estimating” bio-information based on collected data encompasses nothing more than looking at the data and making a determination based on expertise. 
Regarding claim 16, the limitation of “estimating bio-information based on the contact pressure and the pulse wave signal” is a process, as drafted, that covers performance of the limitations that can be performed by a human using a mental process under the broadest interpretation standard. For example, “estimating” bio-information based on collected data encompasses nothing more than looking at the data and making a determination based on expertise.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong 2
This judicial exception is not integrated into a practical application. 
In particular, claim 1 recites the additional elements of “a pulse wave sensor configured to measure a pulse wave signal from an object; a force sensor configured to measure a force exerted by the object to the pulse wave sensor; and a processor configured to obtain a contact pressure based on the force and a reference contact area between the object and a contact surface”. The sensors are recited a high level of generality (i.e., any sensor able to detect pulse wave for force) and they amount to no more than the mere pre-solution activity of data gathering. This pre-solution activity of data gathering using sensors is well-understood, routine, and conventional in the field of physiological sensor technology, and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 16 recites the additional elements of “measuring a pulse wave signal from an object; measuring a force exerted by the object; obtaining a contact pressure based on the force and a reference contact area between the object and a contact surface”. There is no structure provided for these method steps. This pre-solution activity of data gathering is well-understood, routine, and conventional in the field of physiological data gathering, and all uses of the recited judicial exception require the pre-solution activity of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on proactivity the abstract idea. The claim is directed to an abstract idea.

Step 2B
Claims 1 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using sensors to collect the data sets amounts to no more than the mere pre-solution activity of data gathering, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (U.S. 2018/0177413). Kwon discloses (par. 0007) a pulse wave sensor configured to measure a pulse wave signal from an object; a force sensor configured to measure a force exerted by the object to the pulse wave sensor; and a processor (par. 0008) configured to obtain a contact pressure based on the force and a reference contact area between the object and a contact surface, and to estimate bio-information based on the contact pressure and the pulse wave signal.
Regarding claim 2, Kwon discloses (par. 0056) the pulse wave sensor comprises: a light source configured to emit a light onto the object; and a detector configured to detect the light reflected or scattered from the object.
Regarding claim 3, Kwon discloses (par. 0064) a storage configured to store the reference contact area, wherein when the pulse wave signal is measured, the processor is further configured to retrieve the reference contact area from the storage.
Regarding claim 4, Kwon discloses (par. 0064) the processor is further configured to determine whether to perform calibration on the reference contact area, and in response to determining to perform the calibration, obtain the reference contact area and update the reference contact area in the storage.
Regarding claim 5, Kwon discloses (par. 0064) the processor is further configured to determine whether to perform the calibration based on at least one of a determination of whether the storage stores the reference contact area, a user's request, a predetermined calibration interval, and bio-information estimation history.
Regarding claim 6, Kwon discloses (par. 0064) the processor is further configured to obtain the reference contact area by receiving an input of the reference contact area from a user or from an external device, or by using at least one of a display and an image sensor included in the apparatus for estimating bio-information.
Regarding claim 7, Kwon discloses (par. 0107-0108) the processor is further configured to obtain the reference contact area based on a residual fingerprint image which remains on the display after the user contacts the display with the object.
Regarding claim 8, Kwon discloses (par. 0107-0108) the processor is further configured to execute an area measurement application to measure a size of the residual fingerprint image, and obtain the size of the residual fingerprint image as the reference contact area.
Regarding claim 9, Kwon discloses (par. 0084) the display comprises a touch screen; and the processor is further configured to, when the user contacts the display with the object, obtain the reference contact area based on touch data generated from the touch screen.
Regarding claim 10, Kwon discloses (par. 0084) the processor determine a statistics value of pixel intensities of the touch data, and obtain the reference contact area by inputting the statistics value to an area conversion function.
Regarding claim 11, Kwon discloses (par. 0107-0108) the display comprises a fingerprint sensor that provides the contact surface which has a larger surface area than a surface area of the pulse wave sensor, and disposed separately from the pulse wave sensor.
Regarding claim 12, Kwon discloses (par. 0107-0108) by using the image sensor, the processor is further configured to acquire an image of the object when the object comes into contact with an external object, or a fingerprint image which remains after the object comes into contact with the external object and then moves apart from the external object, and obtain the reference contact area based on the image of the object or the fingerprint image of the object.
Regarding claim 13, Kwon discloses (par. 0144) the processor is further configured to obtain an oscillometric envelope which represents an amplitude of the pulse wave signal versus the contact pressure, and estimate the bio-information based on the oscillometric envelope.
Regarding claim 14, Kwon discloses (par. 0008) upon receiving a request for estimating the bio-information, the processor is further configured to provide information indicating at least one of a contact position of the object and a contact force to be exerted by the object to the pulse wave sensor.
Regarding claim 15, Kwon discloses (par. 0008) at least blood pressure.
Regarding claim 16, Kwon discloses (par. 0007) measuring a pulse wave signal from an object; measuring a force exerted by the object; obtaining a contact pressure (par. 0008) based on the force and a reference contact area between the object and a contact surface; and estimating bio-information based on the contact pressure and the pulse wave signal.
Regarding claim 17, Kwon discloses (par. 0064) in response to determining that no reference contact area is stored for the object, or in response to determining that a calibration of the reference contact area is required, performing the calibration for obtaining the reference contact area.
Regarding claim 18, Kwon discloses (par. 0064) obtaining the reference contact area by receiving an input of the reference contact area from a user or from an external device, or by using at least one of a display and an image sensor included in an apparatus for performing the estimating of the bio-information.
Regarding claim 19, Kwon discloses (par. 0107-0108) obtaining the reference contact area based on a residual fingerprint image which remains on the display after a user contacts the display with the object.
Regarding claim 20, Kwon discloses (par. 0107-0108) executing an area measurement application to measure a size of the residual fingerprint image; and obtaining the size of the residual fingerprint image as the reference contact area.
Regarding claim 21, Kwon discloses (par. 0084) when the user contacts the display with the object, obtaining the reference contact area based on touch data generated from a touch screen of the display.
Regarding claim 22, Kwon discloses (par 0084) determining a statistics value of pixel intensities of the touch data; and obtaining the reference contact area by inputting the statistics value to an area conversion function.
Regarding claim 23, Kwon discloses (par. 0084) when the user contacts the display with the object, obtaining the reference contact area based on fingerprint data generated by a fingerprint sensor of the display.
Regarding claim 24, Kwon discloses (par. 0107-0108) by using the image sensor, acquiring an image of the object when the object comes into contact with an external object, or a fingerprint image which remains after the object comes into contact with the external object and then moves apart from the external object; and obtaining the reference contact area based on the image of the object or the fingerprint image of the object.
Regarding claim 25, Kwon discloses (par. 0144) the estimating the bio-information comprises obtaining an oscillometric envelope which represents an amplitude of the pulse wave signal versus the contact pressure, and estimating the bio-information based on the oscillometric envelope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792